DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on August 6, 2021.  As directed by the amendment, Claims 1, 3, and 26 have been amended.  Claims 1-4, 6-10, 12-19, 22, 24, and 26-28 are pending in the instant application.
Regarding the Office Action filed April 22, 2021:
Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but they are not persuasive.
Regarding the unskinned gel, Applicant argues that Skipper makes it clear that the gel material is retained by a support structure and that Examiner misunderstands Skipper’s paragraph 0200.  Applicant believes the gel being unskinned is not in the context of a gel cushion and that the unskinned gel is directed to the material and not the gel cushion itself since the gel cushion requires two general components.  Applicant then points to numerous figures that show the gel is skinned (Remarks: Pages 4-6).
Examiner respectfully disagrees with this argument.  Paragraph 0199 of Skipper makes it clear that the gel has two general components and lists them: a gel and a support structure for retaining or supporting the gel (bladder), frame, and/or gel to frame interface.  Paragraph 0200 of Skipper further clarifies that the gel may not be retained within a structure at all (which is in reference to the support structure retaining or supporting the gel).  The paragraph further indicates the gel may have no covering (skin or bladder) which goes back to the gel not having 
Applicant’s arguments regarding the independent Claims 3 and 26 and their dependents have been fully considered and have been fully addressed by Examiner’s responses above.
Currently, Examiner does not have any further suggestions for amendments to the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4, 6-10, 12-19, 22, 24, and 26-28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

Claims 2, 4, 6-10, 12-19, 22, 24, 27, and 28 are rejected for being dependent on Claims 1, 3, and 26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-17, 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2009/0000623) in view of Skipper et al. (US 2011/0088699) and Gambone et al. (US 2003/0168063).
Regarding Claim 1, Lynch discloses a mask (100, Fig 1) for the delivery of breathable gases to a subject, the mask comprising a cushion (14, Fig 2) and one or more restriction components (20, Fig 2), the cushion comprising an outer perimeter (outer perimeter of 14, Fig 2) and a sealing surface (24, Fig 2), the sealing surface being configured to form a seal (24 coming in contact with face of patient, Fig 2) around at least one airway of a patient in use (24 has 34, 36, and 38 which form a seal that goes around the airways of the mouth and nose, paragraph 0031), and the one or more restriction components forming part of the outer perimeter of the cushion (20 is going around 14, Fig 2; 20 is part of the outer perimeter of 14, Figs 1-2; reinforcing member can be integrally formed by overmolding, paragraph 0044), and reducing or limiting radial expansion or deformation of the cushion in use (20 is structured to limit blowout or lateral expansion of cushion 14 during use, paragraph 0027, Lines 15-17).  Lynch also discloses a middle portion (middle portion of 14 where 20 is located, Fig 1) of the cushion forms at least one of the one or more restriction components (20 is at the middle portion of 14, Fig 1; reinforcing member can be integrally formed by overmolding, paragraph 0044).

However, Skipper, of the same field of endeavor, teaches a cushion assembly (Abstract) including a cushion (cushion of Fig 61; cushion of Fig 1d; chamber may be filled with one or more filling materials or layers of gel with different properties and layers may be stacked in axial sense, paragraph 0343; aspects of one embodiment may be combined with aspects of another embodiment, paragraph 0475) comprising a first layer (360, paragraph 0394), a second layer (350, paragraph 0394), and a third layer (340, paragraph 0394), the first and third layers comprising a compressible gel material (each layer is a gel, paragraph 0394) having a first Shore hardness (360 and 340 have a low durometer, paragraph 0394), the second layer situated between the first and third layers (350 is in between 360 and 340, Fig 20; chamber may be filled with one or more filling materials or layers of gel with different properties and layers may be stacked in axial sense, paragraph 0343), the second layer comprising a material having a second Shore hardness (350 has a high durometer, paragraph 0394), the second Shore hardness greater than the first Shore hardness (high durometer of 350 is greater than low durometer of 340 and 360, paragraph 0394), wherein the cushion tapers from the third layer to the first layer so as to form a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the silicone cushion of Lynch to have a three layered unskinned gel cushion of different Shore hardness with the second layer of Skipper acting as the restriction component of Lynch, and to modify the gel cushion to be tacky or sticky, as taught by Skipper, to provide a combination of support and comfort (Skipper: paragraph 0394), to decrease pressure points which may lead to sores (Skipper: paragraph 0197), and to maintain position on the patient’s face without the need of a headgear (Skipper: paragraph 0472).  As shown with Lynch, the reinforcing member 20 is at the middle portion of cushion 14 (Lynch: Fig 1).  Skipper teaches that the second layer can be between the first and third layers since Skipper already teaches the layers can be stacked in an axial sense (Skipper: paragraph 0343).  
Lynch-Skipper combination teaches the reinforcing member 20 may be suitably structured for different embodiments and sizes of patient interfaces and may be suitably structured based on the particular needs of the patient (Lynch: paragraph 0037).  Lynch-Skipper combination fails to teach the mask is configured for neonatal use.
However, Gambone, of the same field of endeavor, teaches a positive pressure full-face mask (Abstract) including the mask being fabricated in a range of sizes including infant, pediatric, and adult uses as well as the sizes being subdivided to small, medium, and large to allow the mask to be used on young patients such as infants (paragraph 0047).  It is noted that infants encompass newborn/neonatal children.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the mask to fit infants or for neonatal use, as taught by Gambone, to allow the mask to be used on young patients such as infants (Gambone: paragraph 0047).  Since the combination already teaches that the reinforcing members can be applicable for multiple sizes of patient interfaces, it is obvious that one of ordinary skill in the art would modify the size of the cushion in order to better fit different kinds of patients including infants.  This allows the mask to be used for a greater variety of patients of young and old alike.
Regarding Claim 2, Lynch-Skipper-Gambone combination teaches the one or more restriction components extend at least partly around, or form part of, the outer perimeter of the cushion spaced apart (Lynch: 20 is spaced apart from 24, Fig 1) from the sealing surface, the one or more restriction components comprising the material (Lynch: 20 is made of a substantially 
Regarding Claim 3, Lynch discloses a mask (100, Fig 1) for delivery of breathable gases to a subject, the mask comprising a frame (12, Fig 2), a cushion (14, Fig 2) having a first Shore hardness (14 has to have a Shore hardness since Shore hardness is an inherent property; flexible membrane, paragraph 0009, Lines 5-7) and one or more restriction components (20, Fig 2), the cushion comprising an outer perimeter (outer perimeter of 14, Fig 2), a frame end (end of 12 contacting 26, Fig 2) that engages the frame, and a sealing surface (24, Fig 2), the sealing surface being configured to form a seal (24 coming in contact with face of patient, Fig 2) around at least one airway of a patient (24 has 34, 36, and 38 which form a seal that goes around the airways of the mouth and nose, paragraph 0031), and the one or more restriction components extending at least partly around (20 is going around 14, Fig 2) or forming part of the outer perimeter of the cushion spaced apart (20 is spaced apart from 24 and the end of 12 contacting 26, Fig 2) from the frame end and the sealing surface, and wherein the one or more restriction components form a waist (the waist created when pressure is applied to the cushion 14 and reinforcing member 20, Figs 1-2) in the cushion when force is applied to the cushion (cushion 14 includes a non-face-contacting portion 22, a face-contacting portion 24, and a gusset portion 26, paragraph 0030; 20 limits blow out or lateral expansion of cushion, paragraph 0027; reinforcing member prevents cushion from over-inflating or billowing out, paragraph 0062; the presence of 20 will create a 
Lynch fails to disclose wherein the cushion comprises a first layer, a second layer, and a third layer, the first and third layers comprising a compressible gel material having a first Shore hardness, the second layer situated between the first and third layers, the second layer comprising a material having a second Shore hardness, the second Shore hardness greater than the first Shore hardness; wherein the sealing surface includes a tacky surface; wherein the cushion is an unskinned gel, the unskinned gel in direct contact with the face of the subject.
However, Skipper, of the same field of endeavor, teaches a cushion assembly (Abstract) including a cushion (cushion of Fig 61; cushion of Fig 1d; chamber may be filled with one or more filling materials or layers of gel with different properties and layers may be stacked in axial sense, paragraph 0343; aspects of one embodiment may be combined with aspects of another embodiment, paragraph 0475) comprising a first layer (360, paragraph 0394), a second layer (350, paragraph 0394), and a third layer (340, paragraph 0394), the first and third layers comprising a compressible gel material (each layer is a gel, paragraph 0394) having a first Shore hardness (360 and 340 have a low durometer, paragraph 0394), the second layer situated between the first and third layers (350 is in between 360 and 340, Fig 20; chamber may be filled with one or more filling materials or layers of gel with different properties and layers may be stacked in axial sense, paragraph 0343), the second layer comprising a material having a second Shore hardness (350 has a high durometer, paragraph 0394), the second Shore hardness greater than the first Shore hardness (high durometer of 350 is greater than low durometer of 340 and 360, paragraph 0394), wherein the cushion tapers from the third layer to the first layer so as to form a substantially frustoconical shape (340 tapers to 360 to form a substantially frustoconical shape, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the silicone cushion of Lynch to have a three layered unskinned gel cushion of different Shore hardness with the second layer of Skipper acting as the restriction component of Lynch, and to modify the gel cushion to be tacky or sticky, as taught by Skipper, to provide a combination of support and comfort (Skipper: paragraph 0394), to decrease pressure points which may lead to sores (Skipper: paragraph 0197), and to maintain position on the patient’s face without the need of a headgear (Skipper: paragraph 0472).  As shown with Lynch, the reinforcing member 20 is at the middle portion of cushion 14 (Lynch: Fig 1).  Skipper teaches that the second layer can be between the first and third layers since Skipper already teaches the layers can be stacked in an axial sense (Skipper: paragraph 0343).  Because of this, it is obvious that the second layer of the cushion forms at least one of the one or more restriction components when Lynch is combined with Skipper.

However, Gambone, of the same field of endeavor, teaches a positive pressure full-face mask (Abstract) including the mask being fabricated in a range of sizes including infant, pediatric, and adult uses as well as the sizes being subdivided to small, medium, and large to improve sealing and comfort of the mask (paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the mask to fit infants or for neonatal use, as taught by Gambone, to improve sealing and comfort of the mask (Gambone: paragraph 0047).  Since the combination already teaches that the reinforcing members can be applicable for multiple sizes of patient interfaces, it is obvious that one of ordinary skill in the art would modify the size of the cushion in order to better fit different kinds of patients including infants.  This allows the mask to be used for a greater variety of patients of young and old alike.
Regarding Claim 4, Lynch-Skipper-Gambone combination teaches the gel material has an adhesive surface (Lynch: cushion 14 has an adhesive 52 on the exterior surface of the side wall, paragraph 0038, Lines 20-23; Skipper: cushion may be constructed of a super tacky or sticky gel, paragraph 0472).
Regarding Claim 6, Lynch-Skipper-Gambone combination teaches the mask is a nasal, oral, or oronasal mask (Lynch: 24 has 34, 36, and 38 which form a seal that goes around the airways of the mouth and nose, paragraph 0031; patient interface can be nasal mask, oronasal mask, and mouth mask, paragraph 0028).

Regarding Claim 8, Lynch-Skipper-Gambone combination teaches the gel material is a silicone rubber gel (Skipper: molding a component in liquid silicone rubber, paragraphs 0439 and 0440).
Regarding Claim 9, Lynch-Skipper-Gambone combination teaches the claimed invention of Claim 1.  Lynch-Skipper combination fails to teach the cushion has a Shore hardness of 00-5 to 00-50.
However, Lynch-Skipper-Gambone combination teaches the cushion can have a Shore 00 hardness between about 10 to about 20, about 45 to about 90, and less than or equal to about 5 (Skipper: variety of Shore hardness within the range are listed, paragraph 0364-0373) to improve comfort and/or sealing ability (Skipper: paragraph 0363) and to take aspects of one embodiment to be combined with aspects of another embodiment (Skipper: paragraph 0475).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the cushion to have a Shore hardness of 00-5 to 00-50, as taught by Lynch-Skipper-Gambone combination, to improve comfort and/or sealing ability (Skipper: paragraph 0363) and to take aspects of one embodiment to be combined with aspects of another embodiment (Skipper: paragraph 0475).  Additionally, adjusting the In re Aller, 105 USPQ 233.
Regarding Claim 10, Lynch-Skipper-Gambone combination teaches the claimed invention of Claim 1.  Lynch-Skipper-Gambone combination fails to teach the one or more restriction components have a Shore hardness of at least A-5 to A-100.
However, Lynch-Skipper-Gambone combination teaches the restriction component can be a thickened bead of silicone (Lynch: 20 can be a thickened bead of silicone, paragraph 0044, Lines 9-13) and that an over-cushion or sealing membrane can be constructed to have a Shore hardness between about 20 to about 60 (Skipper: paragraph 0364) to improve comfort and/or sealing ability (Skipper: paragraph 0363), to take aspects of one embodiment to be combined with aspects of another embodiment (Skipper: paragraph 0475), and to show that silicone of a different Shore hardness can be used as a restriction component.  Additionally, silicone inherently has a Shore hardness of between A-30 to A-80 since this is a known property of silicone.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the restriction components to have a Shore hardness of at least A-5 to A-100, as taught by Lynch-Skipper-Gambone combination, to improve comfort and/or sealing ability (Skipper: paragraph 0363), to take aspects of one embodiment to be combined with aspects of another embodiment (Skipper: paragraph 0475), and to show that silicone of a different Shore hardness can be used as a restriction component.  Additionally, adjusting the restriction components to have a particular Shore hardness may be In re Aller, 105 USPQ 233.
Regarding Claim 12, Lynch-Skipper-Gambone combination teaches the one or more restriction components comprises one or more rings (Lynch: 20 is a ring, Fig 2) that minimize radial expansion of the cushion in use.
Regarding Claim 13, Lynch-Skipper-Gambone combination teaches the one or more restriction components comprises at least one inelastic or substantially rigid component (Lynch: 20 is made of a substantially rigid material, paragraph 0044) that extends at least partly around (Lynch: 20 extends around 14, Fig 2) the perimeter of the cushion.
Regarding Claim 14, Lynch-Skipper-Gambone combination teaches the one or more restriction components limits the ability of the cushion to expand and/or deform in a radial direction (Lynch: lateral direction from 14, Fig 2) whilst still allowing deformation in a direction (Lynch: direction where 14 retracts and extends from patient’s face, paragraph 0043) that is perpendicular to the face of a patient (Lynch: 20 is structured to limit blowout or lateral expansion of cushion 14 during use, paragraph 0027, Lines 15-17).
Regarding Claim 15, Lynch-Skipper-Gambone combination teaches the cushion structure allows greater deformation in the region of the cushion that is proximal to the patient's nose than in the region that is proximal to the chin (Lynch: 20 can have a varied width, depth, and transverse cross-sectional size to modify the stiffness and flexibility of 14 in certain regions, paragraph 0035).

Regarding Claim 17, Lynch-Skipper-Gambone combination teaches wherein the one or more restriction components comprises multiple restriction components in the form of substantially inelastic or rigid restriction rings (Lynch: 420, Fig 50) positioned in series (Lynch: top to bottom of apparatus of Fig 50) along the length of the cushion (Lynch: 428 and 430, Fig 
Regarding Claim 19, Lynch-Skipper-Gambone combination teaches the sealing surface is smaller in diameter (Lynch: 24 of 14 has a smaller diameter than 12, Fig 5; Skipper: 110 is smaller than 140, Fig 4) than the frame end.
Regarding Claim 22, Lynch-Skipper-Gambone combination teaches the first and third layers comprise a silicone gel and the second layer comprises a silicone rubber or thermoplastic elastomer (Skipper: the layers can be formed of silicone and thermoplastic elastomer, Fig 20; gels can be formed by silicone and thermoplastic elastomer or TPE, paragraph 0194).
Regarding Claim 24, Lynch-Skipper-Gambone combination teaches the frame is larger in diameter than the sealing surface of the cushion (Skipper: 140 is larger than 110, Fig 4).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. and Skipper et al. as applied to Claim 1 above, and further in view of McAuley et al. (US 9,056,178).
Regarding Claim 18, Lynch-Skipper-Gambone combination teaches the claimed invention of Claim 1.  Lynch-Skipper-Gambone combination fails to teach the radial thickness of the cushion is at least 2 to 20 mm.
However, McAuley, of the same field of endeavor, teaches a cushion (apparatus of 4C) with a radial thickness of at least about 2 to about 20 mm (thickness of cushion around perimeter is around 5 mm, Column 9, Lines 58-64) to provide support to the outer sheath in use (Column 9, Lines 58-64).
.


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Saad (US 8,393,324) in view of Lynch et al. (US 2009/0000623), Skipper et al. (US 2011/0088699), and Gambone et al. (US 2003/0168063).
Regarding Claim 26, Saad discloses a mask (apparatus of Fig 1) for the delivery of breathable gases to a subject (tubular connector member for administering gas via connected tube, Column 3, Lines 1-5), the mask comprising: a cushion (23, Fig 1) comprising an outer perimeter (outer perimeter of 23, Fig 1) and a sealing surface (surface of 23 that contacts face of patient, Fig 1), the sealing surface configured to form a seal around at least one airway of a patient in use (surface of 23 is applied to form a seal around patient’s face, Fig 1; user engage facemask 10 in most efficient and effective ways to compress and/or orient face mask 10 for sealing to patient’s face, Column 4, Lines 1-10).
Saad fails to disclose a neonatal mask; one or more restriction components forming part of the outer perimeter of the cushion, and reducing or limiting radial expansion or deformation of the cushion in use, wherein the cushion comprises a first layer, a second layer, and a third layer, the first and third layers comprising a compressible gel material having a first Shore hardness, the second layer situated between the first and third layers, the second layer comprising a 
However, Lynch, of the same field of endeavor, teaches a patient interface (Abstract) including one or more restriction components (20, Fig 2) forming part of the outer perimeter of the cushion (20 is going around 14, Fig 2; 20 is part of the outer perimeter of 14, Figs 1-2; reinforcing member can be integrally formed by overmolding, paragraph 0044), and reducing or limiting radial expansion or deformation of the cushion in use (20 is structured to limit blowout or lateral expansion of cushion 14 during use, paragraph 0027, Lines 15-17) to limit the blowout or lateral expansion of the cushion during use (paragraph 0027).  Lynch also teaches the reinforcing member 20 or restriction component may be suitably structured for different embodiments and sizes of patient interfaces and may be suitably structured based on the particular needs of the patient (paragraph 0037)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion to have reinforcing members or restriction components surrounding it, as taught by Lynch, to limit the blowout or lateral expansion of the cushion during use (Lynch: paragraph 0027).  This is important and useful to have especially if the cushion is pressurized with breathable gas.  Having the reinforcing member or restriction component ensures the seal is maintained and prevents the pressure of the gas from deforming the cushion in an undesirable way.
Saad-Lynch combination fails to teach the cushion comprises a first layer, a second layer, and a third layer, the first and third layers comprising a compressible gel material having a first Shore hardness, the second layer situated between the first and third layers, the second layer 
However, Skipper, of the same field of endeavor, teaches a cushion assembly (Abstract) including a cushion (cushion of Fig 61; cushion of Fig 1d; chamber may be filled with one or more filling materials or layers of gel with different properties and layers may be stacked in axial sense, paragraph 0343; aspects of one embodiment may be combined with aspects of another embodiment, paragraph 0475) comprising a first layer (360, paragraph 0394), a second layer (350, paragraph 0394), and a third layer (340, paragraph 0394), the first and third layers comprising a compressible gel material (each layer is a gel, paragraph 0394) having a first Shore hardness (360 and 340 have a low durometer, paragraph 0394), the second layer situated between the first and third layers (350 is in between 360 and 340, Fig 20; chamber may be filled with one or more filling materials or layers of gel with different properties and layers may be stacked in axial sense, paragraph 0343), the second layer comprising a material having a second Shore hardness (350 has a high durometer, paragraph 0394), the second Shore hardness greater than the first Shore hardness (high durometer of 350 is greater than low durometer of 340 and 360, paragraph 0394); wherein the cushion is an unskinned gel, the unskinned gel in direct contact with the face of the subject (gel may not be completely retained within a structure or may not be retained within a structure at all, gel may have no covering, skin, or bladder, paragraph 0200; gel may contact the patient’s face directly, paragraph 0201) to provide a combination of support and comfort (paragraph 0394), to decrease pressure points which may lead to sores (paragraph 0197), and to maintain position on the patient’s face without the need of a headgear (paragraph 0472).

Saad-Lynch-Skipper combination teaches different embodiments that include a child sized mask (Saad: Column 3, Lines 45-50). Saad-Lynch-Skipper combination fails to teach a neonatal mask.
However, Gambone, of the same field of endeavor, teaches a positive pressure full-face mask (Abstract) including the mask being fabricated in a range of sizes including infant, pediatric, and adult uses as well as the sizes being subdivided to small, medium, and large to allow the mask to be used on young patients such as infants (paragraph 0047).  It is noted that infants encompass newborn/neonatal children.
.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Saad (US 8,393,324), Lynch et al. (US 2009/0000623), Skipper et al. (US 2011/0088699), and Gambone et al. (US 2003/0168063) as applied to Claim 26, and in further view of Takishita et al. (US 2010/0012128).
Regarding Claim 27, Saad-Lynch-Skipper-Gambone combination teaches the claimed invention of Claim 26.  Saad-Lynch-Skipper-Gambone combination also teaches the cushion is generally cylindrical (Saad: 23 is shown to be generally cylindrical in shape, Figs 3-6).  It is noted that Applicant describes the cushion as being generally cylindrical in shape (Specification: paragraph 0068).  Saad-Lynch-Skipper-Gambone combination fails to teach the cushion is cylindrical.
However, Takishita, of the same field of endeavor, teaches a respiratory mask system (Abstract) including a cushion that is cylindrical (4, Figs 8 and 9; mask cushion is roughly cylindrical shape, paragraph 0050) since these are known shapes of cushions within the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion to be cylindrical, as taught by Lang et al. (US 2010/0101581), of the same field of endeavor, which displays a cushion that is cylindrical in shape (Lang: Fig 2) and details regarding the sealing area 28 and hollow structure 20 having a substantially circular form and having other suitable forms and shapes (Lang: paragraph 0054).
Regarding Claim 28, Saad-Lynch-Skipper-Gambone-Takishita combination teaches the mask further comprises a dome-shaped frame (Saad: 11 is dome-shaped, Figs 1-2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785